Citation Nr: 1604448	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  10-25 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial compensable evaluation for hypertension.

2. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel

INTRODUCTION

The Veteran had active military service from July 1968 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In addition to the paper claims file, additional records are located in Virtual VA and the Veterans Benefits Management System (VBMS).  The Board has reviewed these electronic records in conjunction with the instant appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand, with ensuing delay, is required to ensure complete development of the evidence prior to a Board decision on the Veteran's appeal.  Initially, the Board observes that there appears to be extensive VA treatment records that have not been associated with the claims file.  In this regard, comprehensive VA treatment records were last associated with the claims file in June 2010; records related solely to mental health treatment were last obtained in January 2013.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

In addition, the Board observes the Veteran has not been provided a VA examination to determine the severity of his hypertension and PTSD since March 2009 and July 2010, respectively.  In light of this lengthy period, as well as records suggesting a change in the severity of these disabilities, on remand, the Veteran should be provided a new VA examination with respect to these disabilities to assist the Board in determining their current severity.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's statutory duty to assist includes a thorough and contemporaneous medical examination).

Further, service connection for hypertension was awarded as having been aggravated by the Veteran's service-connected PTSD.  For disabilities service-connected based on aggravation, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation (the "baseline" level).  See 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Currently, the medical evidence is insufficient to allow the Board to appropriately determine the baseline level of the Veteran's hypertension.  In this regard, the AOJ found that the Veteran's baseline level of hypertension would have warranted a 10 percent evaluation, as does the current level of severity and, subtracting the two, awarded a noncompensable initial evaluation.  See July 2009 rating decision.  However, the Board observes the AOJ based this determination solely on the dates the Veteran's disabilities were diagnosed, noting that hypertension was diagnosed approximately three years prior to PTSD.  The AOJ did not take into consideration the possibility that the Veteran's PTSD may have manifest before he was officially diagnosed with the condition.  For example, a February 1999 VA examination notes that the Veteran had "some ongoing [psychiatric] symptoms" since service.  In order to appropriate rate the Veteran's hypertension, on remand, the VA examiner should be requested to determine the baseline level of hypertension.

As a final note, entitlement to TDIU is an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In light of the Court's holding in Rice, as well as the evidence of record, the Board has assumed jurisdiction of the claim of entitlement to TDIU.  However, as the derivative TDIU claim is inextricably intertwined with the increased rating claims on appeal, it must also be remanded pending further development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Undertake the appropriate development of the Veteran's TDIU claim, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history.

2. Obtain and associate with the claims file all outstanding VA treatment records.  Specifically, records related to VA treatment for hypertension since June 2010, as well as all mental health records generated by VA facilities from January 2013 to the present must be obtained.  Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the AOJ determines that the records sought do not exist or that further efforts to obtain those records would be futile.

3. Following completion of the above, schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected PTSD.  The entire claims file, to include both the paper and virtual files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the Veteran's disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's PTSD.  In particular, the examiner should indicate whether the Veteran has occupational and social impairment with reduced reliability and productivity; occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; or, total occupational and social impairment.

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.

4. Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected hypertension.  The entire claims file, to include both the paper and virtual files, must be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to address the following:

a. Report all signs and symptoms necessary for rating the Veteran's hypertension under the rating criteria.  In particular, the examiner should (1) provide diastolic pressure readings, (2) provide systolic pressure readings, and (3) determine whether the Veteran has a history of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

b. Review the entire record and offer an opinion, to the extent possible, as to the approximate severity of the Veteran's hypertension before the onset of the aggravation by his service-connected PTSD (i.e., a baseline). 

A clear explanation for all opinions based on specific facts of the case as well as relevant medical principles is needed.  If any opinion cannot be offered without resorting to speculation, a complete explanation must be provided as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5. The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation should be obtained which shows that notice scheduling the examinations was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

6. After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiners documented their consideration of the entire paper and virtual file (including both Virtual VA and VBMS).  If any report is deficient in any manner, the AOJ must implement corrective procedures at once.  

7. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




